 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No.: 19cr3599 AJB
12                                   Plaintiff,       ORDER ACCEPTING GUILTY PLEA
13   v.
14   CRYSTAL ANNETTE EMERY,
15                                 Defendant.
16
17        No objections having been filed, IT IS ORDERED that the Findings and
18   Recommendation of Magistrate Judge Lopez are adopted and this Court accepts
19   defendant's PLEA OF GUILTY to count 1 of the Information filed September 12, 2019.
20        IT IS SO ORDERED.
21   Dated: November 8, 2019
22
23
24
25
26
27
28
                                                  1
                                                                               19cr3599 AJB
